Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RECHARGEABLE BATTERY PACK FOR A HAND-HELD POWER TOOL AND METHOD FOR MANUFACTURING A RECHARGEABLE BATTERY PACK FOR A HAND-HELD POWER TOOL

Examiner: Adam Arciero	S.N. 17/830,590	Art Unit: 1727	December 13, 2022

 DETAILED ACTION
Applicant’s Response to Restriction has been received. Claims 1-25 are currently pending and have been fully considered.

Election/Restrictions
The restriction requirement is withdrawn because Applicant’s arguments are persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claim 2 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much gap is permissible to read on the claimed invention.
The term “sleeve-like” in claim 25 is a relative term which renders the claim indefinite. The term “sleeve-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what configurations are covered by the claims and what configurations are not. For purposes of compact prosecution, the Examiner will construe the claim to read without he word “sleeve-like”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glauning (US 2014/0377622 A1; as found in IDS dated 06/02/2022) in view of Wayne et al. (US 2013/0183566 A1; as found in IDS dated 06/02/2022).
As to Claim 25, it is noted that claim 25 is a product-by-process claim. The courts have held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113, I. Glauning discloses a rechargeable battery pack 10a capable of being used in a hand-held power tool, comprising: a rechargeable battery pack housing having at least one first housing component 54a and at least one second housing component 30a (Fig. 1-2 and paragraph [0006]). Glauning further discloses wherein the second housing component is a cell holder 30a that accommodates at least two battery cells 12a in a parallel and/or series circuit wherein each of the battery cells comprises two end faces extending perpendicularly to a longitudinal axis and wherein the cell holder comprises insulating walls 34a that correspond to the battery cells in some areas and are configured to prevent electrical contact between battery cells (Fig. 1-2 and paragraphs [0006], [0012] and [0039]). The cell holder 30a comprises a cell opening intended for accommodating a battery cell and the insulating walls 34a are provided between the cell openings (Fig. 2). Furthermore, Glauning discloses an electronics system 38a having contact elements 50a for providing an electrical connection between the battery pack and a handheld power tool (paragraphs [0006] and [0013]-[0015]).  Glauning does not specifically disclose wherein the battery cells are configured to be press-fit into the cell holder such that insulating air gaps are prevented (the figures show that there are no gaps between the battery cells and the cell holder) (Fig. 1, Fig. 8 and paragraph [0017]).  
However, Wayne et al. teaches of a battery pack wherein the battery cells are press-fit (force-fit) into receiving holes that are sized according to the battery cells (paragraph [0072]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery holder of Glauning to comprise holes that are designed such that the battery cells are press-fit therein because Wayne et al. teaches that battery cells can be secured within a battery pack without any additional structure (paragraph [0072]). In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique to a “base” device in the prior art and the results would have been predictable to one of ordinary skill in the art.  See KSR, MPEP 2143, I, C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727